Citation Nr: 1808723	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1997 to October 1997, From April 2003 to July 2003, and from August 2004 to November 2005.  The Veteran's inactive duty for training (INACDUTRA) includes a period from August 19, 2011 to August 21, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Board Video Conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service connection for lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy.  Furthermore, the Veteran asserts that the onset of the disability was August 19, 2011, while on a period of INACDUTRA with his Army National Guard Unit.

A January 2010 Army National Guard Periodic Health Assessment notes the Veteran takes Tramadol for back pain.  However, it was also noted that his low back pain was resolved with a chiropractor.

An August 2011 Statement of Medical Examination notes the on August 19, 2011 the Veteran was injured in the line of duty while riding in a truck.  It was noted that while riding in the truck, the Veteran had pain in his back that continued until he sought treatment ten days later.  In an attached sworn statement, the Veteran stated that he got out of the truck and felt pain in his lower right back and his right leg was numb.  The Veteran stated "the pain was getting better the more [he] walked around," but continued until he returned to Sheldon, Iowa on August 20, 2011.  The Veteran stated that he went to the Sanford Clinic on August 21, 2011 "to get checked out."   In an attached sworn statement from G. M., a fellow soldier, G. M. stated that on August 14, 2011, the Veteran advised him that his back was in pain and leg was numb and on that Saturday when they returned to Sheldon, the Veteran stated "his back was still giving him problems."

A May 2012 Permanent Physical Profile notes the Veteran notes the Veteran could not: ride in a military vehicle for at least 12 hours per day; wear body armor for at least 12 hours per day; wear load bearing equipment for at least 12 hours per day; move 40 pounds while wearing usual protective gear at least 100 yards; or live in an austere environment without worsening the medical condition.  It was further noted that the Veteran did not meet retention standards and required a medical evaluation board.  The Board notes that Permanent Physical Profiles from before August 2011 do not contain these restrictions.

The Veteran was afforded a VA thoracolumbar spine examination in June 2012.  The Veteran reported that he first noticed back pain in 2006 when, after returning from his deployment to Iraq, he worked as a roofer and experienced low back pain.  The Veteran stated that he was treated by a chiropractor.  The Veteran then stated that while exiting a truck on a National Guard exercise, after a long ride, he experienced pain in his lower back and right leg pain and numbness.  The examiner noted that there is no evidence of low back injury during the Veteran's deployment to Iraq.  The examiner then noted that there was no actual injury noted in the line of duty reports.  The examiner opined that the Veteran's back pain clearly and unmistakably existed prior to service and is not related to his military service nor was it aggravated beyond its natural progression by the noted truck ride, noting that physical therapy records showed "substantial" progress.  The Board notes that the examiner's opinion did not discuss the January 2010 record which noted that the Veteran's back pain had been resolved with a chiropractor, nor did it discuss the May 2012 permanent physical profile indicating the restrictions placed on the Veteran's National Guard duties.

A VA medical opinion was obtained in October 2015.  The examiner referred to records of chiropractic treatment for low back pain with radiation and concluded that the Veteran's disability was "definitely a pre-existing medical condition."  The examiner then noted that in September 2011 the Veteran reported experiencing mild, tolerable, chronic back pain for several years that became much worse after riding in a truck for more than ten hours on August 19, 2011.  The examiner then stated that there was "no actual injury noted in the line of duty reports."  The examiner opined that it is less likely than not that the Veteran has a diagnosis of radiculopathy in either lower extremity that is at least as likely as not incurred in or caused by riding in a vehicle in August 2011, with a rationale that the Veteran had back pain with radicular symptoms prior to August 2011.  The examiner opined that it is less likely than not that the Veteran's disc protrusion was aggravated beyond its natural progression by the long vehicle ride in August 2011 with the rationale that, "[o]ther than sitting in a car for a long ride...there is no medical evidence of any injury to his low back/radiculopathy due to the long vehicle ride."  The examiner further noted that the Veteran had complained of back pain with radiation prior to August 2011.  The Board notes that the examiner's opinion did not discuss the January 2010 National Guard record which noted that the Veteran's back pain had been resolved with a chiropractor.  

The Veteran testified at the November 2017 Board hearing that on August 2011, while exiting a stopped truck in a convoy, his leg was numb and he fell to the ground.  The Veteran stated that he got up, felt uncomfortable, had no feeling in his right leg, and discomfort in his back.  The Veteran then stated that he thought at the time that his legs had fallen asleep during the trip.  The Veteran stated he is able to stretch and exercise at home for self-therapy, but had to step back from his career as a construction worker and couldn't work for a long time.  The Veteran denied having disc herniation or any symptoms of disc herniation prior to August 2011 and was only seeing the chiropractor "alignments" and "tweaks."  The Veteran stated he was on active duty at the time of the accident.

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the opinions of the June 2012 and October 2015 are inadequate as they do not evidence that indicates the Veteran's back pain had possibly resolved before the August 2011 National Guard drill.  As such, a remand for a new VA examination is required.

Furthermore, a January 2012 VA treatment record notes the Veteran was still receiving treatment for his "back/workmen's comp."  The Board notes that there are no records in the claims file from a workmen's compensation claim arising out of the Veteran's lumbar spine disability.  Therefore, a remand is necessary to obtain additional workmen's compensation and treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  Request the Veteran to identify any outstanding, relevant private treatment records, to include providing the appropriate authorization for release, to include workers' compensation records from the appropriate entity.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his lumbar spine disability to determine their nature and etiologies.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy had its clinical onset during the period of INACDUTRA service from August 19, 2011 to August 21, 2011 due to an injury.

Is it clear and unmistakable (i.e. undebatable) that any lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy diagnosed pre-existed the period of INACDUTRA service from August 19, 2011 to August 21, 2011?  In that regard, the examiner is invited to consider the lay evidence, service treatment records, private treatment records, and the Veteran's entrance physical.  Please state upon what facts and medical principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy WAS NOT aggravated (i.e., permanently worsened) during INACDUTRA service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

The examiner's attention is invited to the January 2010 Army National Guard Periodic Health Assessment notes the Veteran takes Tramadol for back pain., but also notes that his low back pain was resolved with a chiropractor.

The examiner's attention is invited to the Permanent Physical Profiles from both before and after August 2011.

The examiner's attention is invited to the Veteran's statement that he fell from the truck on August 19, 2011, and his assertion that his back pain from August 19, 2011 forward is not related to his prior low back pain. 

The examiner's attention is invited to the findings of the June 2013 Medical Examination Board which found that the Veteran's lumbar spine herniation at L5-S1, with bilateral, lower extremity radiculopathy fell below retention standards.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



